DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-11 and 17-20 directed to the method for cleaning fuel oil for a diesel engine in the response to the Requirement for Restriction/Election dated 01/20/2022, and all method claims, except cancelled claim(s), are subsequently found allowable. The withdrawn apparatus claims 12-16 that include all the features of the allowable method clams(s) have been considered for rejoinder. The apparatus claims 12-16 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Paul C. Lewis on July 20, 2022.  

The application has been amended as follows:
Claim 1
Lines 5-7, “cleaning said fuel oil to be cleaned in the centrifugal separator to provide a clean oil phase;
measuring a a 
Line 9, “wherein the step of regulating the temperature of the fuel oil to be cleaned comprises:”
Line 12, “decreasing the temperature of the fuel oil to be cleaned based on the measured viscosity.”

Claim 3
The method according to claim 1, wherein the step of regulating the temperature of the fuel oil to be cleaned further comprises changing the temperature of the fuel oil to be cleaned so that the viscosity of the fuel oil to be cleaned is kept below a specific maximum viscosity [Symbol font/0x6E]max.

Claim 5
The method according to claim 3, wherein the viscosity of the fuel oil to be cleaned is kept at a setpoint viscosity value [Symbol font/0x6E]set that is below said specific maximum viscosity [Symbol font/0x6E]max or within a specific viscosity interval that is below said specific maximum viscosity [Symbol font/0x6E]max.

Claim 7
The method according to claim 5, wherein the step of regulating the temperature of the fuel oil to be cleaned further comprises comparing the measured viscosity to the setpoint viscosity value [Symbol font/0x6E]set and increasing the temperature of the fuel oil to be cleaned if the measured viscosity is higher than the setpoint viscosity value [Symbol font/0x6E]set. 

Claim 8
The method according to claim 1, wherein the step of regulating the temperature of the fuel oil to be cleaned comprises regulating the temperature of the fuel oil to be cleaned to temperatures above 98 °C.

Claim 9
Line 2, “the temperature of the fuel oil to be cleaned further comprises changing the temperature of the fuel oil to be cleaned to values”

Claim 11
The method according to claim 10, wherein the step of regulating the flow rate of the fuel oil to be cleaned depends on the workload of the diesel engine in which the clean 

Claim 12
Line 3, “a centrifugal separator for separating impurities from a fuel oil to be cleaned for a diesel engine and for”
Line 5, “at least one instrument for measuring a 
Line 7, “a temperature regulator configured to regulate a 
Lines 10-16, “receiving information of the measured viscosity from said at least one instrument for measuring the viscosity;
comparing the measured viscosity to a setpoint viscosity value [Symbol font/0x6E]set[[;]];
determining that the measured viscosity is lower than the setpoint viscosity value [Symbol font/0x6E]set; 
decreasing the temperature of the fuel oil to be cleaned based on the measured viscosity;[[,]] and
generating an output signal to the temperature regulator based on the received information of the measured viscosity.”

Claim 14
Line 2, “a flow meter arranged downstream of said centrifugal separator for measuring a 

Claim 15
Line 1, “The system according to claim 12 

Claim 22
Line 1, “The method according to claim 1, wherein the step of measuring the”



Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior art Mense et al. (US 2014/0249011 A1), because the cited prior art does not explicitly disclose the process scheme of regulating the temperature of the fuel oil comprises comparing the measured viscosity to a setpoint viscosity value [Symbol font/0x6E]set, determining that the measured viscosity is lower than the setpoint viscosity value [Symbol font/0x6E]set, and decreasing the temperature based on the measured viscosity, instead Mense discloses measuring a first parameter and separation only occurs if the first process parameter exceeds a prescribed value, wherein temperature or viscosity can be used as a measured parameter, consequently, Mense never compares a viscosity to a predetermined value to determine that the temperature needs to be decreased, and does not disclose any action that would increase the viscosity of the pyrolysis oil by decreasing the temperature (Remarks, pages 7-8, filed 05/31/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11 and 22-24.  The concept of a method for cleaning fuel oil for a diesel engine comprising the steps of:
providing a fuel oil to be cleaned; 
supplying said fuel oil to be cleaned to a centrifugal separator; 
cleaning said fuel oil to be cleaned in the centrifugal separator to provide a clean oil phase; 
measuring a viscosity of the fuel oil to be cleaned before cleaning in said centrifugal separator or a viscosity of the clean oil phase; and
regulating a temperature of the fuel oil to be cleaned based on said measured viscosity,
wherein the step of regulating the temperature of the fuel oil to be cleaned comprises: 
comparing the measured viscosity to a setpoint viscosity value [Symbol font/0x6E]set;
determining that the measured viscosity is lower than the setpoint viscosity value [Symbol font/0x6E]set; and
decreasing the temperature of the fuel oil based on the measured viscosity, is considered novel.  The system for cleaning fuel oil for a diesel engine, as recited in claims 12-16, that is constructed to conduct the method recited in claims 1-11 and 22-24 are considered allowable. 
The closest prior art to Mense et al. (US 2014/0249011 A1) disclose a process and a plant for clarifying pyrolysis oil (paragraph [0001]), wherein the process comprises the steps of: (i) providing a pyrolysis oil (i.e., a fuel oil) to be cleaned (paragraphs [0037]-[0038]); (ii) supplying said fuel oil to be cleaned to a centrifugal separator (paragraphs [0007]-[0010]; [0053]); (iii) cleaning said fuel oil in the centrifugal separator to provide a clean oil phase (paragraphs [0007]-[0010]; [0053]); and (iv) heating of the pyrolysis oil, before and/or during clarification according to step a), in order to reduce the viscosity of the pyrolysis oil (paragraph [0009]). The heating of the pyrolysis oil according to step iv) is advantageously followed by measurement of an actual value of a first process parameter and clarification of the pyrolysis oil if a prescribed value of the first process parameter is exceeded, wherein the temperature of the pyrolysis oil, the viscosity of the pyrolysis oil, the density of the pyrolysis oil and/or process parameters which can be derived therefrom can be utilized as first process parameters (paragraphs [0024]-[0025]). But Mense does not disclose the specific process scheme of: the step of regulating the temperature of the fuel oil to be cleaned comprises: comparing the measured viscosity to a setpoint viscosity value [Symbol font/0x6E]set; determining that the measured viscosity is lower than the setpoint viscosity value [Symbol font/0x6E]set; and decreasing the temperature of the fuel oil to be cleaned based on the measured viscosity, in the context of a method for cleaning fuel oil for a diesel engine, as recited in claimed invention.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772